Title: To James Madison from Theodorus Bailey, 22 September 1801 (Abstract)
From: Bailey, Theodorus
To: Madison, James


22 September 1801, Poughkeepsie. Has discovered that Levi McKeen, without Bailey’s consent or knowledge, recommended him to Gallatin for position of commissioner of loans in New York. Declines being in competition for the office as salary would not support his family “in a city, where the means of living are so expensive.” Was assured before Congress adjourned by “conspicuous republican friends, who I had good ground to believe stood high in Mr. Jefferson’s confidence” that he could expect to be appointed naval officer for the port of New York during the summer. Has since learned that Matthew L. Davis is a candidate for that position, “under the patronage of some of our political friends in New York, who I presumed had acceded to the previous arrangement in my behalf.” Believes that McKeen “is an honest republican, but his acquaintance with some of our public Men, and their views, is rather limited.” Suggests that “the measure he has very in[n]ocently taken, in the letter alluded to, has been dictated with a design to remove me from the competition with Mr. Davis.” This is an “additional motive” for his lack of interest in the loan office. Regrets having spoken so much of himself but wished to give a correct view of the matter.
 

   RC (DNA: RG 59, LAR, 1801–9, filed under “Bailey”). 3 pp.; addressed to JM and Gallatin; docketed by Jefferson, “Bailey Theod. to mr. Madison to be naval officer.”


   Bailey was returned to Congress in October and served in the legislature until he was appointed postmaster of New York City in 1804. Levi McKeen was appointed postmaster at Poughkeepsie in 1802 (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:543 n. 6).

